Judgment unanimously affirmed. Memorandum: Defendant failed to object to the court’s jury charge as given, thereby failing to preserve the issue of its propriety for our review. Were we to review the issue in the interest of justice, we would affirm. The court’s charge, when viewed as a whole, provided the jury with the correct standard for evaluating the proof (see, People v Canty, 60 NY2d 830, 832). (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.— burglary, second degree.) Present—Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.